In an action to recover damages for medical malpractice, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Rockland County (Weiner, J), dated September 19, 2003, as denied their motion to introduce evidence of lost income at the trial on the issue of damages.
Ordered that the appeal is dismissed, without costs or disbursements.
The order appealed from is an evidentiary ruling. Such a ruling, even when made “in advance of trial on motion papers constitutes, at best, an advisory opinion which is neither appealable as of right nor by permission” (Chateau Rive Corp. v Enclave Dev. Assoc., 283 AD2d 537 [2001], quoting Cotgreave v Public Adm’r of Imperial County, 91 AD2d 600, 601 [1982]; see Curtis v Fishkill Allsport Fitness & Racquetball Club, 2 AD3d 768 [2003]; Farmer v Nostrand Ave. Meat & Poultry, 289 AD2d 439 [2001]). S. Miller, J.P., Ritter, Goldstein and Fisher, JJ., concur.